Exhibit 10(h)(i)



 

 

 

 

 

 

IDAHO POWER COMPANY



SECURITY PLAN FOR
SENIOR MANAGEMENT EMPLOYEES



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amended and Restated



Effective November 20, 2003



 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS



 

ARTICLE I - PURPOSE; EFFECTIVE DATE

1

 

 

ARTICLE II - DEFINITIONS

2

 

2.1

Actuarial Equivalent

2

 

2.2

Administrative Committee

2

 

2.3

Beneficiary

2

 

2.4

Board

2

 

2.5

Change in Control

3

 

2.6

Change in Control Period

4

 

2.7

Company

4

 

2.8

Compensation Committee

5

 

2.9

Compensation

5

 

2.10

Disability

5

 

2.11

Early Retirement Date

5

 

2.12

Employer

5

 

2.13

Final Average Monthly Compensation

5

 

2.14

Frozen Retirement Benefit

6

 

2.15

Frozen Survivor Benefit

7

 

2.16

Normal Form of Benefit

7

 

2.17

Normal Retirement Date

8

 

2.18

Participant

8

 

2.19

Plan Year

8

 

2.20

Retirement

8

 

2.21

Retirement Plan

8

 

2.22

Security Plan Retirement Benefit

8

 

2.23

Target Retirement Percentage

8

 

2.24

Termination Date

8

 

2.25

Years of Participation

9

 

 

 

 

ARTICLE III - PARTICIPATION AND VESTING

10

 

3.1

Eligibility and Participation

10

 

3.2

Vesting

10

 

3.3

Change in Employment Status

10

 

3.4

Non-Participating Affiliate

10

 

 

 

 

ARTICLE IV - BENEFIT ELECTION

11

 

4.1

Benefit Election

11

 

4.2

Commencement of Benefits

11

 

 

 

 

 

ARTICLE V - SURVIVOR BENEFITS

12

 

5.1

Pre-retirement Survivor Benefits

12

 

5.2

Post-termination Survivor Benefit

13

 

5.3

Survivor Benefit Election for Participants Prior to December 1, 1994

13

 

5.4

Suicide

14

 

 

 

 

ARTICLE VI - SECURITY PLAN RETIREMENT BENEFITS

15

 

6.1

Normal Retirement Benefit

15

 

6.2

Early Retirement Benefit

15

 

6.3

Early Retirement Factor

16

 

6.4

Early Termination Benefits

17

 

6.5

Termination After Change in Control

18

 

6.6

Form of Payment

18

 

 

 

 

ARTICLE VII - OTHER RETIREMENT PROVISIONS

19

 

7.1

Disability

19

 

7.2

Withholding Payroll Taxes

19

 

7.3

Payment to Guardian

19

 

7.4

Accelerated Distribution

19

 

 

 

 

ARTICLE VIII - BENEFICIARY DESIGNATION

21

 

8.1

Beneficiary Designation for Participant Not Eligible for Frozen

 

 

 

Survivor Benefit

21

 

8.2

Beneficiary Designation for Participant Eligible for Frozen Survivor

 

 

 

Benefit

22

 

8.3

Beneficiary Designation at Commencement of Benefits

24

 

8.4

Effect of Payment

24

 

 

 

 

ARTICLE IX - ADMINISTRATION

25

 

9.1

Administrative Committee Duties

25

 

9.2

Indemnity of Administrative Committee

26

 

 

 

 

ARTICLE X - CLAIMS PROCEDURE

27

 

10.1

Claim

27

 

10.2

Denial of Claim

27

 

10.3

Review of Claim

27

 

10.4

Final Decision

27

 

 

 

 

ARTICLE XI - TERMINATION, SUSPENSION OR AMENDMENT

29

 

11.1

Termination, Suspension or Amendment of Plan

29

 

11.2

Change in Control

29

 

 

 

 

 

 

 

ARTICLE XII - MISCELLANEOUS

30

 

12.1

Unfunded Plan

30

 

12.2

Unsecured General Creditor

30

 

12.3

Trust Fund

30

 

12.4

Nonassignability

31

 

12.5

Not a Contract of Employment

31

 

12.6

Governing Law

31

 

12.7

Validity

32

 

12.8

Notice

32

 

12.9

Successors

32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IDAHO POWER COMPANY
SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES
AMENDED AND RESTATED
EFFECTIVE NOVEMBER 20, 2003



 

ARTICLE I



PURPOSE; EFFECTIVE DATE



The purpose of this Security Plan for Senior Management Employees (the "Plan")
is to provide supplemental retirement benefits for certain key employees of
Idaho Power Company, its subsidiaries and affiliates.  It is intended that the
Plan will aid in retaining and attracting individuals of exceptional ability by
providing them with these benefits.  The effective date of this restatement
shall be November 20, 2003.



 

ARTICLE II



DEFINITIONS



For the purposes of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:



2.1            Actuarial Equivalent.  "Actuarial Equivalent" shall mean
equivalence in value between two (2) or more forms and/or times of payment based
on a determination by an actuary chosen by the Company using generally accepted
actuarial assumptions, methods and factors as used in the Retirement Plan of
Idaho Power Company which may be amended from time to time.



For purposes of Section 7.4, Actuarial Equivalent shall be calculated using the
Pension Benefit Guaranty Immediate Rate as of the month preceding distribution
plus 1% and the mortality table specified in the Retirement Plan of Idaho Power
Company which may be amended from time to time.



2.2            Administrative Committee.  "Administrative Committee" shall mean
the Administrative Committee appointed by the Compensation Committee pursuant to
Section 9.1 hereof to administer the Plan.



2.3            Beneficiary.  "Beneficiary" shall mean the person, persons or
entity designated by the Participant pursuant to Article VIII to receive any
benefits payable under the Plan.  Each such designation shall be made in a
written instrument filed with the Administrative Committee and shall become
effective only when received, accepted and acknowledged in writing by the
Administrative Committee or its designee.



2.4            Board.  "Board" shall mean the Board of Directors of the Company.



2.5            Change in Control.  "Change in Control" shall mean the earlier of
the following to occur:



(a)            the public announcement by the Company or by any person (which
shall not include the Company, any subsidiary of the Company or any employee
benefit plan of the Company or of any subsidiary of the Company) ("Person") that
such Person, who or which, together with all Affiliates and Associates (within
the meanings ascribed to such terms in Rule 12b-2 of the Securities Exchange Act
of 1933 [the "Exchange Act"]) of such Person, shall be the beneficial owner of
twenty percent (20%) or more of the voting stock then outstanding;



(b)            the commencement of, or after the first public announcement of
any Person to commence, a tender or exchange offer the consummation of which
would result in any Person becoming the beneficial owner of voting stock
aggregating thirty percent (30%) or more of the then outstanding voting stock;



(c)            the announcement of any transaction relating to the Company
required to be described pursuant to the requirements of Item 6(e) of Schedule
14A of Regulation 14A of the Securities and Exchange Commission under the
Exchange Act;



(d)            a proposed change in the constituency of the Board such that,
during any period of two (2) consecutive years, individuals who at the beginning
of such period constitute the Board cease for any reason to constitute at least
a majority thereof, unless the election or nomination for election by the
shareholders of the Company of each new director was approved by a vote of at
least  two-third (2/3) of the directors then still in office who were members of
the Board at the beginning of the period; or



(e)            the Company enters into an agreement of merger, consolidation,
share exchange or similar transaction with any other corporation other than a
transaction which would result in the Company's voting stock outstanding
immediately prior to the consummation of such transaction continuing to
represent (either by remaining outstanding or by being converted into voting
stock of the surviving entity) at least two-thirds of the combined voting power
of the Company's or such surviving entity's outstanding voting stock immediately
after such transaction;



(f)                 the Board approves a plan of liquidation or dissolution of
the Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company's assets to a person or entity which is not an affiliate of the Company
other than a transaction(s) for the purpose of dividing the Company's assets
into separate distribution, transmission or generation entities or such other
entities as the Company may determine.



(g)                any other event which shall be deemed by a majority of the
Executive Committee of the Board to constitute a "Change in Control."



2.6            Change in Control Period.  "Change in Control Period" shall mean
the period beginning with a Change in Control as defined in Section 2.5 and
ending with the earlier of: (i) Termination Date of the Change in Control as
determined by the Compensation Committee or (ii) 24 months following the
consummation of a Change in Control.



2.7            Company.  "Company" shall mean the Idaho Power Company, an Idaho
corporation, its successors and assigns.



2.8            Compensation Committee.  "Compensation Committee" shall mean the
Board committee assigned responsibility for administering executive
compensation.



2.9            Compensation.  "Compensation" shall mean the base salary and
annual bonus (not to exceed one (1) times base salary for the year in which the
bonus was paid) paid to a Participant and considered to be "wages" for purposes
of federal income tax withholding.  Compensation shall be calculated before
reduction for any amounts deferred by the Participant pursuant to any plan
sponsored by the Employer which permits deferral of current compensation.
Compensation does not include long-term incentive compensation in any form,
expense reimbursements, or any form of non-cash compensation or benefits.



2.10            Disability.  "Disability" shall mean that a Participant is
eligible to receive benefits under the Long-Term Disability Program maintained
by the Employer.



2.11            Early Retirement Date.  "Early Retirement Date" shall mean the
date on which a Participant's employment terminates, with the Employer if such
termination occurs on or after such Participant's:



(i)                  attainment of age fifty-five (55); or



(ii) completion of thirty (30) years of Credited Service under the Retirement
Plan



but prior to Participant's Normal Retirement Date.



2.12            Employer.  "Employer" shall mean the Company and any affiliate
or subsidiary designated by the Board, or any successors to the business
thereof.



2.13            Final Average Monthly Compensation.  "Final Average Monthly
Compensation" shall mean the Compensation received by the Participant during any
sixty (60) consecutive months (during the last ten (10) years of employment) for
which the Participant's compensation was the highest divided by sixty (60).  In
determining Final Average Monthly Compensation, annual bonuses shall be
allocated equally to the months in which they were paid.  Final Average Monthly
Compensation shall not include any Compensation payable to a Participant
pursuant to a written severance agreement with the Employer.



2.14            Frozen Retirement Benefit.  "Frozen Retirement Benefit" shall
mean the benefit accrued as of November 30, 1994, under the Idaho Power Company
Security Plan for Senior Management Employees as amended and restated May 1,
1990.  The Frozen Retirement Benefit shall be calculated using compensation
through November 30, 1994, and actual age at commencement of benefits.  All
Participants are 100% vested in their Frozen Retirement Benefit as of November
30, 1994.  The Frozen Retirement Benefit shall be paid in the form and manner
set forth in this Plan prior to the November 30, 1994 amendment including the
early retirement reduction factors in effect under the May 1, 1990
restatement.   The Frozen Retirement Benefit shall include the Participant's
salary reduction with interest as provided in Section 5.5 of the Idaho Power
Company Security Plan for Senior Management Employees as amended and restated
May 1, 1990.  In addition, the Frozen Retirement Benefit shall also include any
benefit payable from the Idaho Power Company Supplemental Employee Retirement
Plan (SERP) before August 1, 1996 Restatement.  The Participant's age, service
and compensation at August 1, 1996, shall be used in determining this additional
Frozen Retirement Benefit from the SERP.  Effective November 30, 1994, there
shall be no additional employee contributions or salary reductions under this
Plan.  The Frozen Retirement Benefit accrued shall not be reduced due to the
failure to complete salary reductions for the final benefit class if such
failure resulted from removing the salary reduction requirement from the Plan
effective November 30, 1994.



2.15            Frozen Survivor Benefit.  "Frozen Survivor Benefit" shall mean
the survivor benefit accrued as of November 30, 1994, under Article IV of the
Idaho Power Company Security Plan for Senior Management Employees as amended and
restated May 1, 1990.  The Frozen Survivor Benefit shall be calculated using
compensation through November 30, 1994.  All Participants are 100% vested in
their Frozen Survivor Benefit as of November 30, 1994.  The Frozen Survivor
Benefit shall be paid in the form and manner set forth in this Plan prior to the
November 30, 1994 amendment.  The Frozen Survivor Benefit shall include the
Participant's salary reduction with interest as provided in Section 5.5 of the
Idaho Power Company Security Plan for Senior Management Employees as amended and
restated May 1, 1990.  Effective November 30, 1994, there shall be no additional
employee contributions or salary reductions under this Plan.  In addition, the
Frozen Survivor Benefit shall also include any benefit payable from the Idaho
Power Company Supplemental Employee Retirement Plan (SERP) before August 1, 1996
Restatement.  The Participant's age, service and compensation at termination
shall be used in determining this additional Frozen Survivor Benefit from the
SERP.  The Frozen Survivor Benefit accrued shall not be reduced due to the
failure to complete salary reductions for the final benefit class if such
failure resulted from removing the salary reduction requirement from the Plan
effective November 30, 1994.



2.16            Normal Form of Benefit.  "Normal Form of Benefit" shall mean the
normal form of monthly retirement benefit provided under Section 3.01 of the
Employer's Retirement Plan.



2.17            Normal Retirement Date.  "Normal Retirement Date" shall mean the
date on which the Participant's employment terminates with the Employer if the
termination occurs on or after the Participant attains age sixty-two (62).



2.18            Participant.  "Participant" shall mean any individual who is
participating in or has participated in this Plan as provided in Article III.



2.19            Plan Year.  "Plan Year" shall mean the calendar year effective
November 30, 1994.



2.20            Retirement.  "Retirement" shall mean termination of a
Participant's employment with the Employer at the Participant's Early Retirement
Date or Normal Retirement Date, as applicable.



2.21            Retirement Plan.  "Retirement Plan" shall mean The Retirement
Plan of Idaho Power Company as may be amended from time to time.



2.22            Security Plan Retirement Benefit.  "Security Plan Retirement
Benefit" shall mean the benefit determined under Article VI of this Plan.



2.23            Target Retirement Percentage.  "Target Retirement Percentage"
shall equal six percent (6%) for each of the first ten (10) Years of
Participation plus an additional one percent (1%) for each Year of
Participation, exceeding ten (10). The maximum Target Retirement Percentage
shall be seventy-five percent (75%).



2.24            Termination Date.  "Termination Date" shall mean the actual date
a Participant's employment terminates by resignation, discharge, death,
Retirement or by any other method.



2.25            Years of Participation.  "Years of Participation" shall be
twelve (12) month periods, and portions thereof, which shall begin on the
earlier of, the date of the Participant's employment in a senior management
level position or a date designated by the Administrative Committee, and shall
end at the termination of participation.  Partial Years of Participation, if
any, shall be used in determining benefits under this Plan.



 

ARTICLE III



PARTICIPATION AND VESTING



3.1            Eligibility and Participation.



(a)  Eligibility.  Eligibility to participate in the Plan is limited to those
key employees of the Employer who are designated, from time to time, by the
Employer subject to approval of the Administrative Committee.



(b)  Participation.  Participation in the Plan shall continue until such time as
the Participant ceases participation in this Plan and as long thereafter as the
Participant is eligible to receive benefits under this Plan.



3.2            Vesting.  A Participant shall be one hundred percent (100%)
immediately vested.



3.3            Change in Employment Status.  If the Employer determines that a
Participant's employment performance or classification is no longer at a level
which deserves participation in this Plan, but does not terminate the
Participant's employment with the Employer, participation herein and eligibility
to receive benefits hereunder shall be limited to the Participant's accrued
benefit as of the date of the change in employment status.  In such an event,
the benefits payable to the Participant shall be based solely on the
Participant's Years of Participation and Final Average Monthly Compensation as
of such date.  The benefit shall be calculated under the early retirement
provisions pursuant to Sections 6.2 and 6.3(a), with commencement of benefit not
earlier than the later of the Termination Date or the Participant's Early
Retirement Date.



3.4            Non-Participating Affiliate.  A Participant, who subsequently is
transferred to an affiliated company that does not provide for participation in
this Plan, may be allowed to continue participation under the Plan subject to
the approval of the Administrative Committee.



 

ARTICLE IV



BENEFIT ELECTION



4.1            Benefit Election.  Participants in this Plan prior to December 1,
1994 or, if the Participant is deceased, the Beneficiary of such Participant,
must elect to receive in the 30-day period immediately prior to receipt of any
benefits under this Plan, (a) the Frozen Benefit (the Frozen Retirement Benefit
or Frozen Survivor Benefit); or (b) the benefit accrued under this Plan as in
effect after November 30, 1994.



A Participant may at any time prior to death or commencing benefits elect
pursuant to Section 5.3(b) that upon their death before commencing benefits, the
Frozen Survivor Benefit be paid to the designated Beneficiaries.  This election
may be revoked by the Participant at any time.  This election requires spousal
consent if the Participant is married.



4.2            Commencement of Benefits.  A Participant or a Beneficiary shall
determine the date when benefits shall commence within the time authorized by
the Plan.



 

 

ARTICLE V



SURVIVOR BENEFITS



5.1            Pre-retirement Survivor Benefits.  If a Participant dies while
employed by the Employer, the Employer shall pay a survivor benefit to such
Participant's Beneficiary as follows:



(a)  Amount.  The pre-termination survivor benefit shall be equal to sixty-six
and two-thirds percent (66 2/3%) of the retirement benefit calculated under
Article VI assuming retirement occurred at the later of age sixty-two (62) or
date of death.  Final Average Monthly Compensation and the Retirement Plan
benefit shall be determined as of the date of the Participant's death.  For
purposes of this section (a), the Retirement Plan benefit shall be the accrued
benefit determined as of the date of death as defined in the Retirement Plan.



(b)  Payment.  If the Participant is married on the date of death, the benefits
shall be paid to the spouse of the Participant for the life of the spouse
beginning on the first day of the month coincident with or following the date of
death.  If the spouse's date of birth is more than ten (10) years after the
Participant's date of birth, the monthly benefit shall be reduced using the
Actuarial Equivalent factors to reflect the number of years over ten (10) the
spouse is younger than the Participant.  If the Participant is unmarried on the
date of death, the benefit shall be paid to the Participant's Beneficiary in a
lump sum that is the Actuarial Equivalent of the value of a death benefit
payable to an assumed spouse the same age as the Participant.



5.2            Post-termination Survivor Benefit.



(a)            Death Prior to Commencement of Benefits. If a Participant dies
prior to commencement of benefits but after reaching a Termination Date:



(i)            Amount.  The amount of the post-termination survivor benefit
shall be equal to sixty-six and two thirds percent (66 2/3%) of the retirement
benefit payable to the Participant.



(ii)            Payment.  If the Participant is married on the date of death,
the benefits shall be paid to the spouse of the Participant for the life of the
spouse beginning on the first day of the month coincident with or following the
date of death.  If the spouse's date of birth is more than ten (10) years after
the Participant's date of birth, the monthly benefit shall be reduced using
Actuarial Equivalent factors to reflect the number of years over ten (10) the
spouse is younger than the Participant.  If the Participant is unmarried on the
date of death, the benefit shall be paid to the Participant's Beneficiary in a
lump sum that is the Actuarial Equivalent of the value of a death benefit
payable to an assumed spouse the same age as the Participant.



(b)            Death After Commencement of Benefits.  If a Participant dies
after commencement of benefits, a survivor benefit will be paid only if, and to
the extent provided for, under the form of benefit elected by the Participant
pursuant to Sections 6.6.



5.3            Survivor Benefit Election for Participants Prior to December 1,
1994.



(a)            Death Prior to Commencing Benefits and Making Frozen Survivor
Benefit Election.  As described in Section 4.1, if a Participant who
participated in this Plan prior to December 1, 1994 dies prior to commencing
benefits, the Beneficiary of the Participant must elect to receive (a) the
Frozen Survivor Benefit; or (b) the benefit accrued under Section 5.1 of this
plan as in effect after November 30, 1994.  If the Participant was unmarried at
the time of the Participant's death and more than one primary Beneficiary has
been designated, the Beneficiaries shall be deemed to have elected the benefit
of highest value based on the Actuarial Equivalent basis specified in Section
2.1 of this Plan.



(b)            Election of Frozen Survivor Benefit Prior to Commencing
Benefits.  A Participant may at any time prior to commencing benefits elect
that, upon their death before commencing benefits, the Frozen Survivor Benefit
be paid to the designated Beneficiary(ies).  This election, including the
Beneficiary(ies) designation, requires spousal consent if married.  This
election may be revoked by the Participant at any time.  If this election is
made and the Participant dies before commencing benefits, the Frozen Survivor
Benefit shall be paid to the Beneficiary(ies) in lieu of the survivor benefits
described in Sections 5.1 and 5.2.



5.4            Suicide.  In the event a Participant commits suicide within one
(1) year of initially entering this Plan, no benefits shall be payable hereunder
to the Participant's Beneficiaries.



 

ARTICLE VI



SECURITY PLAN RETIREMENT BENEFITS



6.1            Normal Retirement Benefit.  If a Participant's employment
terminates at a Normal Retirement Date, the Employer shall pay to the
Participant a monthly Security Plan Retirement Benefit beginning the first day
of the month following the Normal Retirement Date.  Payment of this benefit
cannot be deferred.  The monthly Security Plan Retirement Benefit shall equal
the Target Retirement Percentage multiplied by the Participant's Final Average
Monthly Compensation, less the amount of the Participant's retirement benefit
under the Retirement Plan Normal Form of Benefit regardless of the form actually
selected by the Participant under the Retirement Plan. If the Participant
selects an "optional" form of benefit under this Plan, then the benefit shall be
the Actuarial Equivalent of the Normal Form of Benefit.



6.2            Early Retirement Benefit.  If a Participant's employment
terminates at an Early Retirement Date, the Employer shall pay to the
Participant a monthly Security Plan Retirement Benefit beginning the first day
of the month following the Early Retirement Date. Payment of this benefit cannot
be deferred. The monthly Security Plan Retirement Benefit shall be equal to the
Target Retirement Percentage, multiplied by the Early Retirement Factor and by
the Participant's Final Average Monthly Compensation, less the amount of the
Participant's retirement benefit under the Retirement Plan Normal Form of
Benefit payable at the Participant's Early Retirement Date. If the Participant
selects an "optional" form of benefit under this Plan, then the benefit shall be
the Actuarial Equivalent of the Normal Form of Benefit.



6.3            Early Retirement Factor.  If a Participant's employment
terminates before the Participant's Normal Retirement Date, the Target
Retirement Percentage shall be multiplied by one (1) of the following Early
Retirement Factors.



(a)  If termination occurs with approval or if the Participant terminates within
a Change in Control Period, the Early Retirement Factor shall be as described
below:



 

 

Exact Age When Payments Begin

Early Retirement Factor

 

 

62

100%

61

96%

60

92%

59

87%

58

82%

57

77%

56

72%

55

67%

 

Early retirement factors will be prorated to reflect retirement on other than an
exact age (completed months).



(b)  If termination occurs without approval and the Participant has not
terminated within a Change in Control Period, the Early Retirement Factor shall
be the factor described in (a) above, times a fraction equal to the
Participant's Years of Participation at termination divided by the Years of
Participation the Participant would have had at Participant's Normal Retirement
Date if the Participant had continued to be employed by the Employer.



(c)  Authorization to grant approval for early retirement is vested with the
Compensation Committee for elected officers of the Employer and with the Chief
Executive Officer of the Employer for non-officers.



6.4            Early Termination Benefits.  If a Participant's employment
terminates outside of a Change in Control Period and prior to Retirement or
death, the Employer shall pay to the Participant, commencing on the first day of
the month following the Participant's fifty-fifth (55th) birthday, the Security
Plan Retirement Benefit as determined under this section. Payment of this
benefit cannot be deferred.



(a)  The Target Retirement Percentage shall be calculated based upon the Years
of Participation and then multiplied by a fraction equal to the Participant's
actual Years of Participation divided by the Years of Participation the
Participant would have had at the Normal Retirement Date if the Participant had
continued to be employed by the Employer to age sixty-two (62).  The adjusted
Target Retirement Percentage shall be further reduced by the factor described in
Section 6.3(a) for each month between the Participant's benefits commencement
date (age 55) and age sixty-two (62).



(b)  The Early Termination Benefit shall be offset by the Retirement Plan Normal
Form of Benefit payable on the date of benefit commencement (age 55) regardless
of service.



6.5            Termination After Change in Control.  If a Participant's
employment terminates within the Change in Control Period prior to his or her
Normal Retirement Date, the Participant shall receive, beginning on the later of
the attainment of age fifty-five (55) or the Participant's actual termination
date, the Early Retirement Benefit calculated with the Early Retirement Factors
set forth in 6.3(a).



6.6            Form of Payment.  The Security Plan Retirement Benefit shall be
paid in the normal form provided below unless the Participant elects at least
twelve months prior to commencement of benefits an Actuarial Equivalent form of
benefit provided in this section.



(a)  Normal Form of Benefit Payment.  The normal form of payment shall be a
single-life annuity for the lifetime of the Participant.



(b)            Actuarial Equivalent Forms of Benefit.



(i)            A joint and survivor annuity with payments continued to the
surviving spouse at an amount equal to two-thirds (2/3) of the Participant's
benefit.



(ii)            A joint and survivor annuity with payments continued to the
surviving spouse at an amount equal to the Participant's benefit.



 

 

ARTICLE VII



OTHER RETIREMENT PROVISIONS



7.1            Disability.  During a period of Disability, a Participant will
continue to accrue Years of Participation, and Compensation shall be credited to
a Participant who is receiving Disability benefits at the full time equivalent
rate of pay that was being earned immediately prior to becoming disabled.



7.2            Withholding Payroll Taxes.  The Employer shall withhold from
payments made hereunder any taxes required to be withheld from a Participant's
wages under federal, state or local law.



7.3            Payment to Guardian.  If a Plan benefit is payable to a minor or
a person declared incompetent or to a person incapable of handling the
disposition of property, the Administrative Committee may direct payment of such
Plan benefit to the guardian, legal representative or person having the care and
custody of the minor, incompetent or incapable person.  The Administrative
Committee may require proof of incompetency, minority, incapacity or
guardianship, as it may deem appropriate, prior to distribution of the Plan
benefit.  The distribution shall completely discharge the Administrative
Committee and the Employer from all liability with respect to such benefit.



7.4            Accelerated Distribution.  Notwithstanding any other provision of
the Plan, a Participant shall be entitled to receive, upon written request to
the Administrative Committee, a lump sum distribution equal to ninety percent
(90%) of the Actuarial Equivalent accrued Security Plan Retirement Benefit, as
of the date thirty (30) days after notice is given to the Administrative
Committee.  The remaining balance of ten percent (10%) shall be forfeited by the
Participant.  The amount payable under this section shall be paid in a lump sum
with ten (10) days following the thirty (30) day period outlined above.  If a
Participant requests and obtains an accelerated distribution under this Section
7.4 and remains employed by the Company, participation will cease and there will
be no future benefit accruals under this Plan.  Following the death of a
Participant, the Beneficiary may, at any time, request an accelerated
distribution under this section.  If the deceased Participant named multiple
Beneficiaries, then all named Beneficiaries must consent to and request an
accelerated distribution.  The benefit payable to the Beneficiary shall be equal
to ninety percent (90%) of the Actuarial Equivalent of the Security Plan
Retirement Benefit payable to the Beneficiary.  Payment of an accelerated
distribution pursuant to this Section 7.4 shall completely discharge the
Employer's obligation to the Participant and any Beneficiaries under this Plan.
Distribution of the Frozen Retirement Benefit and the Frozen Survivor Benefit
may not be accelerated.



 

ARTICLE VIII



BENEFICIARY DESIGNATION



8.1            Beneficiary Designation for Participant Not Eligible for Frozen
Survivor Benefit.  If the Participant is married, the Beneficiary shall be the
Participant's spouse.  Each unmarried Participant shall have the right, at any
time, to designate any person or persons as Beneficiary or Beneficiaries (both
primary as well as contingent) to whom payment under this Plan shall be made in
the event of the Participant's death prior to the discharge of the Employer's
obligation under this plan.



Any Beneficiary designation may be changed by a Participant by the filing of a
written form prescribed by the Administrative Committee.  The filing of a new
Beneficiary designation form will cancel all Beneficiary designations previously
filed.  Any finalized divorce or marriage (other than common law) of a
Participant subsequent to the date of filing of a Beneficiary designation form
shall automatically revoke the prior designation.  If a Participant fails to
designate a Beneficiary as provided above, or if the Beneficiary designation is
revoked by marriage or divorce, without execution of a new designation, or if
all designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant's benefits, then Participant's designated
Beneficiary shall be deemed to be the person or persons surviving the
Participant in the first of the following classes in which there is a survivor,
share and share alike:



(a)            the Participant's surviving spouse;



(b)            the Participant's children, except that if any of the children
predecease the Participant but leave issue surviving, the issue shall take by
right of representation;



(c)            the Participant's personal representative (executor or
administrator).



8.2            Beneficiary Designation for Participant Eligible for Frozen
Survivor Benefit.



(a)  Frozen Survivor Benefit Elected.  If the Participant elects the Frozen
Survivor Benefit pursuant to Section 5.3(b), the Participant shall designate any
person or persons as Beneficiary or Beneficiaries (both primary as well as
contingent) to whom payment of the Frozen Survivor Benefit shall be made in the
event of the Participant's death prior to commencement of benefits under this
Plan.  If the Participant is married, designation of a Beneficiary other than
the spouse shall require spousal consent.  Any future change in Beneficiary
shall also require spousal consent.



(b)  Frozen Survivor Benefit Not Elected by Married Participant.  If the
Participant does not elect the Frozen Survivor Benefit pursuant to Section
5.3(b) and the Participant is married, the Participant's spouse shall be the
Beneficiary to whom payment of the Frozen Survivor Benefit shall be made in the
event of the Participant's death prior to the commencement of benefits under the
Plan.



(c)  Frozen Survivor Benefit Not Elected by Unmarried Participant.  If the
Participant does not elect the Frozen Survivor Benefit pursuant to Section
5.3(b) and the Participant is unmarried, the Participant shall designate any
person or persons as Beneficiary(ies) (both primary as well as contingent) to
whom payment of the Frozen Survivor Benefit shall be made in the event of the
Participant's death prior to the commencement of benefits under this Plan.



Any Beneficiary designation may be changed by a Participant by filing a written
form prescribed by the Administrative Committee.  The filing of a new
Beneficiary designation form will cancel all Beneficiary designations previously
filed.



Any finalized divorce or marriage (other than common law) of a Participant
subsequent to the date of filing a Beneficiary designation form shall
automatically revoke the prior designation unless the Frozen Survivor Benefit
has been elected pursuant to Section 5.3(b) and a nonspouse beneficiary
designated.  If a Participant fails to designate a Beneficiary as provided
above, or if the Beneficiary designation is revoked by marriage or divorce,
without execution of a new designation, or if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant's benefits, then Participant's designated Beneficiary shall be
deemed to be the person or persons surviving the Participant in the first of the
following classes in which there is a survivor, share and share alike:



(a)            the Participant's surviving spouse;



(b)            the Participant's children, except that if any of the children
predecease the Participant but leave issue surviving, the issue shall take by
right of representation;



(c)            the Participant's personal representative (executor or
administrator).



8.3            Beneficiary Designation at Commencement of Benefits.
Notwithstanding any Beneficiary designation made pursuant to Sections 8.1 and
8.2, a Participant who commences retirement benefits under Article VI shall:



(a)            If they elect the Frozen Retirement Benefit, designate a
Beneficiary or Beneficiaries (primary as well as contingent) to whom any
remainder of the payments shall be made in the event of their death prior to
receiving 180 payments.



(b)            If they elect the benefit accrued under Article VI as in effect
after November 30, 1994, the Beneficiary shall be the spouse pursuant to an
election under Section 6.6.  If no election has been made under Section 6.6(b),
no benefits are payable upon the Participant's death.



8.4            Effect of Payment.  The payment to the Beneficiary shall
completely discharge Employer's obligations under this Plan.



 

ARTICLE IX



ADMINISTRATION



9.1            Administrative Committee Duties.  This Plan shall be administered
by an Administrative Committee which shall consist of not less than three (3)
nor more than five (5) persons appointed by the Compensation Committee.  Members
of the Administrative Committee may be Participants under this Plan.  The
Administrative Committee shall have the authority to make, amend, interpret and
enforce all appropriate rules and regulations for the administration of this
Plan and decide or resolve any and all questions including interpretations of
this Plan, as may arise in connection with the Plan.  A majority vote of the
Administrative Committee members shall control any decision.



In the administration of this Plan, the Administrative Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit and may from time to time consult with counsel who may be counsel to
the Employer.



Subject to Article X, the decision or action of the Administrative Committee in
respect of any questions arising out of, or in connection with, the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.



9.2            Indemnity of Administrative Committee.  To the extent permitted
by applicable law, the Employer shall indemnify, hold harmless and defend the
Administrative Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan,
provided that the Administrative Committee was acting in accordance with the
applicable standard of care.  The indemnity provisions set forth in this Article
shall not be deemed to restrict or diminish in any way any other indemnity
available to the Administrative Committee members in accordance with the
Articles or By-laws of the Company.



 

ARTICLE X



CLAIMS PROCEDURE



10.1            Claim.  Any person claiming a benefit, requesting an
interpretation or ruling under the Plan, or requesting information under the
Plan shall present the request in writing to the Administrative Committee who
shall respond in writing as soon as practicable.



10.2            Denial of Claim.  If the claim or request is denied, the written
notice of denial shall state:



(a)            the reason for denial, with specific reference to the Plan
provisions where applicable on which the denial is based;



(b)            a description of any additional material or information required
and an explanation of why it is necessary; and



(c)            an explanation of the Plan's claims review procedure.



10.3            Review of Claim.  Any person whose claim or request is denied or
who has not received a response within thirty (30) days may request a review by
notice given in writing to the Administrative Committee.  The claim or request
shall be reviewed by the Administrative Committee who may, but shall not be
required to, grant the claimant a hearing.  On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.



10.4            Final Decision.  The decision on review shall normally be made
within sixty (60) days.  If an extension of time is required for a hearing or
other special circumstances, the claimant shall be notified and the time limit
shall be one hundred twenty (120) days.  The decision shall be in writing and
shall state the reason and any relevant Plan provisions.  All decisions on
review shall be final and bind all parties concerned.



 

ARTICLE XI



TERMINATION, SUSPENSION OR AMENDMENT



11.1            Termination, Suspension or Amendment of Plan.  The Board may, in
its sole discretion, terminate or suspend this Plan at any time or from time to
time, in whole or in part.  The Compensation Committee may amend this Plan at
any time or from time to time.  Any amendment may provide different benefits or
amounts of benefits from those herein set forth.  However, no such termination,
suspension or amendment or other action with respect to the Plan shall adversely
affect the benefits of Participants which have accrued prior to such action, the
benefits of any Participant who has previously retired, or the benefits of any
Beneficiary of a Participant who has previously died.  Furthermore, no
termination, suspension or amendment shall alter the applicability of the
vesting schedule in Section 3.2 with respect to a Participant's accrued benefit
at the time of such termination, suspension or amendment.



11.2            Change in Control.  Notwithstanding Section 11.1 above, during a
Change in Control Period, neither the Board nor the Administrative Committee may
terminate this Plan with regard to accrued benefits of current Participants.  No
amendment may be made to the Plan during a Change in Control Period which would
adversely affect the accrued benefits of current Participants, the benefits of
any Participant who has retired, or the Beneficiary of any Participant who has
died.  The Plan shall continue to operate and be effective with regard to all
current or retired Participants and their Beneficiaries during any Change in
Control Period.



 

ARTICLE XII



MISCELLANEOUS



12.1            Unfunded Plan.  This Plan is intended to be an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of "management or highly compensated employees" within the meaning of
Sections 201, 301 and 401 of the Employee Retirement Income Security Act of
1974, as amended ("ERISA"), and therefore to be exempt from the provisions of
Parts 2, 3 and 4 of Title I of ERISA.



12.2            Unsecured General Creditor.  Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interest or claims in any property or asset of the Employer, nor shall
they be Beneficiaries of, or have any rights, claims or interests in any life
insurance policies, annuity contracts or the proceeds therefrom owned or which
may be acquired by the Employer.  Except as may be provided in Section 12.3,
such policies, annuity contracts or other assets of the Employer shall not be
held under any trust for the benefit of Participants, their Beneficiaries,
heirs, successors or assigns, or held in any way as collateral security for the
fulfilling of the obligation of the Employer under this Plan.  Any and all of
the Employer's assets and policies shall be, and remain, the general, unpledged,
unrestricted assets of the Employer.  The Employer's obligation under the Plan
shall be that of an unfunded and unsecured promise to pay money in the future.



12.3            Trust Fund.  The Employer shall be responsible for the payment
of all benefits provided under the Plan.  At its discretion, the Employer may
establish one or more trusts, with such trustees as the Board may approve, for
the purpose of providing for the payment of such benefits.  Such trust or trusts
may be irrevocable, but the assets thereof shall be subject to the claims of the
Employer's creditors.  To the extent any benefits provided under the Plan are
actually paid from any such trust, the Employer shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Employer.



12.4            Nonassignability.  Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and nontransferable.  No part of the amount payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of Participant's or
any other person's bankruptcy or insolvency.



12.5            Not a Contract of Employment.  The terms and conditions of this
Plan shall not be deemed to constitute a contract of employment between the
Employer and the Participant, and the Participant (or Participant's Beneficiary)
shall have no rights against the Employer except as may otherwise be
specifically provided herein.  Moreover, nothing in this Plan shall be deemed to
give a Participant the right to be retained in the service of the Employer or to
interfere with the right of the Employer to discipline or discharge the
Participant at any time.



12.6            Governing Law.  The provisions of this Plan shall be construed,
interpreted and governed in all respects in accordance with the applicable
federal law and, to the extent not preempted by such federal law, in accordance
with the laws of the State of Idaho without regard to the principles of
conflicts of laws.



12.7            Validity.  If any provision of this Plan shall be held illegal
or invalid for any reason, the remaining provisions shall nevertheless continue
in full force and effect without being impaired or invalidated in any way.



12.8            Notice.  Any notice or filing required or permitted to be given
under the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail or fax.  The notice shall be deemed given as of the
date of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification.



12.9            Successors.  Subject to Section 11.1, the provisions of this
Plan shall bind and inure to the benefit of the Employer and its successors and
assigns.  The term successors as used herein shall include any corporate or
other business entity which shall, whether by merger, consolidation, purchase or
otherwise acquire all or substantially all of the business and assets of the
Employer, and successors of any such corporation or other business entity.



IDAHO POWER COMPANY



 

By:  ________________________________
Chief Executive Officer

 

By:  ________________________________
Secretary

 

Dated:  _____________________________